Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-7 are currently pending in this application in response to the amendment and remarks filed on December 23, 2021. Claims 1-6 have been amended and claim 7 has changed from dependent to independent form.

Response to Applicant’s Remarks
With respect to Double Patenting rejections:
	Co-pending application 16/857275 has been abandoned on September 30, 2021, therefore the ODP rejection as presented in the Non-Final office action (09/23/2021) is now moot and withdrawn.
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments filed 12/23/2021 overcame the 112b rejections. Particularly, the amended claim limitations avoided the interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, therefore no longer required the written description to disclose the corresponding structure for the claimed function. The 112b rejection as presented in the Non-Final office action (09/23/2021) is now moot and withdrawn. However, the amendment presents a new ground of 112b rejections as shown below.
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
Applicant’s claim amendments and remarks filed 12/23/2021 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejections are made as shown below. 

Claim Objections
Claim 1 is objected to because of the following informality: The term “identifies” needs to be changed to “identify” for grammatical consistency with the claim format. The identifies the data and the data collecting device”.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 7 each recite the limitations “the industrial machine identifying unit” (lines 9-10 and 10 respectively) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Claims 2-6 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
s 1-2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pretlove et al. (US 2006/0241792).

With respect to claims 1 and 7, Pretlove teaches a data collection setting device (a tracking system of figs.1-4 in different embodiments with user head mount device 3, wearable glasses, tablet PC, or a PDA that an operator to point to equipment in real world and interact with visual images, virtual and or real in the augmented reality display, par.0022) of an industrial machine which performs setting for collecting data of the industrial machine to a data collecting device (virtual information is generated and then overlaid on images from the real world of the process or device of interest information related to equipment and/or devices in the process is displayed directly superimposed onto the specific equipment and/or device, par.0017; present virtual information in the real world is positioned and naturally attached to a device/equipment out in the process plant, par.0025), the data collection setting device (head mount device 3, wearable glasses, tablet PC, or a PDA, figs.1-4) comprising a processor (processor or computer 2 of the tracking system, par.0089), the processor being configured to: 
display augmented reality in which a virtual reality is superimposed on a corresponding image of the real world (virtual information is generated and then overlaid on images from the real world of the process or device of interest information related to equipment and/or devices in the process is displayed directly superimposed onto the specific equipment and/or device, par.0017; augmented reality display 9’, fig.1, with an image of a control panel 14 superimposed on image 7’ of object, par.0072); 
identify the industrial machine in the corresponding image of the real world displayed on a display (the computer generated images for the equipment of interest are selected, retrieved or otherwise generated dependent on the identity of the selected object 7, par.0043; user tracking system recognizes known identities of the object 7 devices in the environment, par.0045, and the ID matches to one or more corresponding computer generated information in the form of virtual graphics views 17’, 14’ of the augmented reality display 9’, par.0048); 
display, on the display, a virtual object relating to the data which are collectable in the industrial machine identified by the industrial machine identifying unit (fig.1 
display, on the display, an object indicating the data collecting device (computer generated images 14’ of documentation and graphic objects for control with control panel 17’ of Distributed Control and AIP systems as shown in augmented reality display 9’ which are augmented from the real world source of support documentation 14 and control panel 17, fig.1 and par.0043, par.0046, par.0042); 
determine operation of an operator with respect to the virtual object relating to the data and the object indicating the data collecting device displayed on the display (user control of the computer generated graphic image 4’ of a pointer, fig.1 and fig.4), and 
identifies the data and the data collecting device (user tracking system identifies the specific device when it is examined and determines the position and orientation of the object such as the equipment or device based in part on the known ID of each item where the ID is matched to one or more corresponding computer generated information in the form of virtual graphics views such as 17’ of Distributed Control and AIP systems, par.0048); and 
generate a setting file for collecting the identified data of the industrial machine in the identified data collecting device (the control panel is superimposed on the image 7’ of the object that consists of setting menu with control buttons to access information of the identified equipment or device, fig.4 and par.0072, control functions to display on the augmented reality display 9’ to carry out control functions, par.0073).  

With respect to claim 2, Pretlove teaches wherein the processor identifies the industrial machine on a basis of at least one of a characteristic point, identification information, and position information of the industrial machine (user tracking system identifies the specific device when it is examined and determines the position and orientation of the object such as the equipment or device based in part on the known ID of each item where the ID is matched to one or more corresponding computer generated information in the form of virtual graphics views such as 17’ of Distributed Control and AIP systems, par.0048).  

With respect to claim 4, Pretlove teaches wherein the processor displays the virtual object relating to the data at a position of a part corresponding to the data which are collectable in the industrial machine (an absolute position is then mapped in terms of coordinates against stored positions of equipment, devices and systems in the control system or in an associated computer system, par.0048; recognizing the unique IDs and a tracking system for determining the object position and orientation in relation to a world coordinate system, which tracking system may be the same system as used for tracking the position and orientation of the pointer, par.0058). 
 
With respect to claim 6, Pretlove teaches wherein the processor identifies the data and the data collecting device in accordance with an operation of an operator dragging the virtual object relating to the data displayed on the display to the object indicating the data collecting device (drag a virtual control panel 14 or virtual information 17 of Distributed Control and AIP systems from the handheld ID to a specific device and to locate, select, show new positions in the environment, par.0070).  

With respect to claim 7, Pretlove teaches further display, on the display, an option of an attribute relating to the data which are collectable in the industrial machine (a display part 80 which may show a menu main item text 83 or a graphic, and for example On-line readings such as different measurements, sensor outputs, temperature, pressure, rpm, current, voltage, phase angle and so on, par.0072; retrieving status information or condition information for a part of said industrial device or process dependent on manipulation by the user of the virtual control HMI means, claim 5); determine an operation of an operator with respect to the option of the attribute relating to the data displayed on the display and identify the attribute relating to the data (fig.4 and par.0072); generate a setting file for collecting the identified data of the industrial machine in the identified data collecting device with the attribute relating to the identified data (setting information as graphically presented in display 80 of the augmented reality display 9’, fig.4); and transfer the generated setting file from the data collection setting device to the identified data collecting device (a system for generating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove et al. (US 2006/0241792) in view of Coleman et al. (US 2016/0314623).
With respect to claims 3 and 5, Pretlove teaches wherein the processor displays, on the display, the virtual object relating to the data (Pretlove: the virtual object 7 of the equipment, fig.1) and an object indicating the identified data collecting device (Pretlove: virtual object 14’ and 17’ of documentation and control panel of Distributed Control and AIP systems, fig.1), but Pretlove fails to teach displaying in a highlighted manner.

Because Coleman is also directed to a data collection setting device (Coleman: wearable display device 16/26, figs.1-3; Pretlove: a tracking system of figs.1-4), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of highlighting the virtual object as taught by Coleman with the wearable display device where virtual information is generated and then overlaid on images from the real world of the process or device of interest information related to equipment and/or devices in the process is displayed directly superimposed onto the specific equipment and/or device as taught by Pretlove (Pretlove: par.0017) for the purpose of recognition and safety concerns (Coleman: par.0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Note: The finality is proper for the following reasons: the claim amendments filed on 12/23/2021 have broadened the scope of the original claims by deleting all the means to perform the functions and have redefined the functions to be configured by “a processor”. The claims as originally recited (04/20/2020), enumerated with elements that invoked 112(f) 6th paragraph and for that reason, the claim elements were examined and limited by the description in the specification. As indicated in the 112(b) rejections (See non-final office action, 09/23/2021), Examiner relied on the various conflicting structures in the specification to interpret the means that perform the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 12, 2022